Citation Nr: 1109733	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  09-12 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to May 1993.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an September 2008 decision of the Vocational Rehabilitation and Employment Division (VR&E) of  the Knoxville, Tennessee, Department of Veterans Affairs (VA),  Regional Office (RO). 

The Veteran testified before the undersigned at a November 2009 hearing which was conducted at his local RO.  A transcript of this proceeding has been included in the claims folder.

The  issue of entitlement to an increased rating for bilateral hearing loss has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.  


REMAND

The provisions of Chapter 31, Title 38, United States Code, are intended to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100.  Generally, a veteran is entitled to a program of vocational rehabilitation if he or she has a service-connected disability that is rated 20 percent disabling or more, and is determined by VA to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102; 38 C.F.R. § 21.40.  The Veteran in this case has a combined 30 percent rating including a 20 percent evaluation for hearing loss.  

An employment handicap exists when the veteran has a vocational impairment, that is, an impairment of the ability to prepare for, obtain, or keep employment in an occupation consistent with his or her abilities, aptitudes, and interests; the effects of impairment are not overcome through employment in, or qualifying for employment in an occupation consistent with his or her abilities, aptitudes, and interests; and there is contribution of the veteran's service-connected disability(ies) to the individual's overall vocational impairment.  38 C.F.R. § 21.51(a)-(c).

In this case, the Veteran's claim was denied on the basis that he had overcome his impairment to employment by obtaining and maintaining suitable employment that did not aggravate his service-connected disabilities, and that was consistent with his abilities, aptitudes, and interests.  However, this decision was based on the Veteran's employment with Columbus McKinnon.  VA's review of the Veteran's employment with this company was conducted in September 2008.  At the time of the November 2009 hearing conducted by the undersigned, the Veteran testified that he was currently employed by VA as a cemetery caretaker at the Mountain Home National Cemetery.  He reported that he was constantly exposed to loud noise while working at this job and that the only chance he had for saving his hearing was to get out of that field of work.  He also testified that he did not know how long the employment would last.  VA has not conducted any analysis with regard to whether an employment handicap exists with regard to his current employment.  The Board finds that a job description should be obtained and then this evidence should be reviewed by a vocational rehabilitation specialist.  

The Veteran testified before the undersigned that the last VA examination for compensation and pension purposes was conducted in October 2009 and that the examination results should be associated with the claims file.  It is not apparent if this was an examination for the Veteran's hearing loss or for another disability.  The Board does not currently have the Veteran's claims file, only the vocational rehabilitation file.  The Board finds that the Veteran's claims file should be obtained and associated with the vocational rehabilitation file.  

The Veteran testified before the undersigned that the symptomatology associated with his hearing disability had increased.  As far as the Board can tell based on its review of the vocational rehabilitation folder, the last time the Veteran's hearing was evaluated by VA for compensation and pension purposes was in February 2008.  The Board finds that a new examination is required to determine the extent of severity associated with the service-connected hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's vocational rehabilitation folder his complete claims folder.  

2.  Contact the Veteran and request that he submit any evidence he has pertaining to his vocational rehabilitation claim including any employment he has had since working with Columbus McKinnon in 2008.  

3.  The VR&E Division of the RO should obtain, with the Veteran's assistance, pertinent information from the Veteran's last employer or employers to include a description of the duties the job or jobs entails and the extent, if any, that the Veteran is exposed to acoustic trauma.  

4.  Schedule the Veteran for a VA audiological examination to determine the severity of his service-connected bilateral hearing loss.  All indicated studies including audiometric testing and Maryland CNC testing should be performed.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims file must be made available to the examiner and pertinent documents should be reviewed in connection with the examination.  The examination report should be annotated to indicate that a review of the claims file was conducted.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010).

6.  After undertaking any additionally indicated development, the VR&E Division of the RO should then readjudicate the Veteran's claim of entitlement to vocational rehabilitation training under the provisions of Chapter 31, Title 38, United States Code.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.  The case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


